          Case 2:17-cv-00495-JD Document 381 Filed 08/10/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    EDDYSTONE RAIL COMPANY, LLC,                            CIVIL ACTION
          Plaintiff,

                v.

    BRIDGER LOGISTICS, LLC,                                 NO. 17-495
    JULIO RIOS,
    JEREMY GAMBOA,
    FERRELLGAS PARTNERS, L.P.,
    FERRELLGAS, L.P.,
    BRIDGER ADMINISTRATIVE
    SERVICES II, LLC,
    BRIDGER MARINE, LLC,
    BRIDGER RAIL SHIPPING, LLC,
    BRIDGER REAL PROPERTY, LLC,
    BRIDGER STORAGE, LLC,
    BRIDGER SWAN RANCH, LLC,
    BRIDGER TERMINALS, LLC,
    BRIDGER TRANSPORTATION, LLC,
    BRIDGER ENERGY, LLC,
    BRIDGER LEASING, LLC,
    BRIDGER LAKE, LLC,
    J.J. LIBERTY, LLC, and
    J.J. ADDISON PARTNER, LLC,
             Defendants.

                                           ORDER

        AND NOW, this 7th day of August, 2020, upon consideration of the letter/request1

submitted by counsel for plaintiff requesting that depositions be taken remotely, and the contrary

argument with respect to the advantages of in-person depositions, IT IS ORDERED that, by

reason of the COVID-19 limitations on travel and risk involved in travel, all remaining

depositions shall be taken remotely absent an agreement between the parties providing for in-



1
 A copy of the letter/request dated August 7, 2020, shall be docketed by the Deputy Clerk. The
Court concluded that the telephone conference requested by counsel for plaintiff was
unnecessary.
         Case 2:17-cv-00495-JD Document 381 Filed 08/10/20 Page 2 of 2




person depositions.

       IT IS FURTHER ORDERED that the discovery deadline is extended for one (1) week

to September 16, 2020.



                                              BY THE COURT:

                                              /s/ Hon. Jan E. DuBois

                                                 DuBOIS, JAN E., J.




                                          2
